UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-00572 American Mutual Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: April 30, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American Mutual Fund [photo of trees] Semi-annual report for the six months ended April 30, 2010 American Mutual Fund® strives for the balanced accomplishment of three objectives — current income, growth of capital and conservation of principal — through investments in companies that participate in the growth of the American economy. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended March 31, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.67% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 24 to 29 for details. The fund’s 30-day yield for Class A shares as of May 31, 2010, calculated in accordance with the Securities and Exchange Commission formula, was 2.52%. The fund’s distribution rate for Class A shares as of that date was 2.80%. Both reflect the 5.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 36. Equity investments are subject to market fluctuations. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [photo of trees] The U.S. economic recovery continued to gain momentum in the six months ended April 30, 2010. Companies reported stronger earnings than predicted because of serious cost cutting implemented during the recession. Manufacturing activity increased based on the restocking of depleted inventories and on improving orders for industrial and information technology firms. Credit markets thawed, and companies were able to refinance their debt. Inflation and interest rates remained low, providing tailwinds for the economy and the markets. Attractive stock valuations continued to draw investor attention. American Mutual Fund (AMF) participated in the resurging stock market by posting a total return of 14.0% for the past six months ended April 30, 2010. Even though AMF’s gain was solid, it trailed the 15.7% total return of the unmanaged Standard & Poor’s 500 Composite Index, a broad measure of the U.S. stock market. Over longer periods, however, AMF has continued to outpace the S&P 500. For the five years, AMF had an average annual total return of 3.6%, compared with 2.6% by the S&P 500. Over the 10 years, the fund has provided an average annual total return of 5.1%, compared with –0.2% by the S&P 500. Over the fund’s more than 60-year lifetime, it has had an average annual total return of 11.7%, compared with 11.1% for the S&P 500. We urge shareholders to measure the fund’s progress by focusing on its long-term results, which is how we look at the fund’s results ourselves. The fund strives to reduce risk by investing primarily in companies that pay dividends. We are pleased that after suffering a rough patch during the market decline, dividends have recently experienced a comeback. For the first four months of 2010, 104 companies in the S&P 500 have either increased or initiated dividends, compared with only two decreases or suspensions. The fund’s fourth-largest holding, IBM, declared an 18% increase in its dividend on April 27. Portfolio review As of April 30, AMF had 89.1% of its portfolio in equities, 5.2% in bonds and notes and 5.7% in cash, short-term securities and other net assets. The fund’s five largest industry sectors were industrials (+15.7%), information technology (+14.2%), energy (+9.6%), health care (+8.8%) and consumer discretionary stocks (+8.6%). Industrial companies made a large contribution to results. They included Boeing (+51.5%); United Technologies (+22.0%); and three railroad companies: CSX (+32.9%); Union Pacific (+37.2%); and Burlington Northern Santa Fe, which was acquired by Warren Buffett’s Berkshire Hathaway. Utilities and telecommunications stocks and the fund’s 5.7% holding in cash and short-term securities detracted from results. American Mutual Fund strives for the balanced accomplishment of three objectives — current income, growth of capital and conservation of principal. This conservative approach has served shareholders well over the long term, providing above-average returns with less volatility than the S&P 500, the Lipper Multi-Cap Value Funds Index and the Lipper Growth and Income Funds Index, the fund’s three benchmarks. However, the fund’s returns can lag those of the smaller stocks during market surges such as those of the past six months. In rapidly recovering stock markets, small and/or more distressed companies, which fell the most during the decline, typically rise faster than the larger blue chip companies that pay dividends. It has often been the case, however, that after a year to 18 months, investors turn to the larger income-oriented companies in the next phase of the market recovery. Should this happen, AMF could benefit. The road ahead While we expect the U.S. economy to continue to grow, there may be difficulties ahead. Companies haven’t returned to an enthusiastic hiring stance. Unemployment remains high. Commercial real estate hasn’t yet recovered. State and federal governments are grappling with fiscal crises by laying off employees and cutting wages and benefits. The debt crisis in Greece could spread to other European nations, and that could adversely affect U.S. exports to Europe. Despite all these possible headwinds, the U.S. economy should continue to expand for the next several years, accompanied by rising corporate profits and dividends. Hopefully, the stock market will also respond favorably to this improving environment. We welcome our new shareholders and thank our long-term investors for their confidence in American Mutual Fund. Cordially, /s/ James K. Dunton James K. Dunton Vice Chairman /s/ Joyce E. Gordon Joyce E. Gordon President June 7, 2010 For current information about the fund, visit americanfunds.com. Summary investment portfolio, April 30, 2010 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification Percent of net assets Industrials 15.71 % Information technology Energy Health care Consumer discretionary Other industries Convertible securities & preferred stocks Bonds & notes Short-term securities & other assets less liabilities [end pie chart] Percent Value of net Common stocks- 86.84% Shares ) assets Energy- 9.59% Baker Hughes Inc. $ % Chevron Corp. ConocoPhillips Devon Energy Corp. Marathon Oil Corp. Royal Dutch Shell PLC, Class A (ADR) Other securities Materials- 3.35% Air Products and Chemicals, Inc. MeadWestvaco Corp. Other securities Industrials- 15.71% 3M Co. Boeing Co. CSX Corp. General Electric Co. Lockheed Martin Corp. R.R. Donnelley & Sons Co. Union Pacific Corp. United Parcel Service, Inc., Class B United Technologies Corp. Waste Management, Inc. Other securities Consumer discretionary- 8.62% Darden Restaurants, Inc. Home Depot, Inc. Staples, Inc. Time Warner Inc. Other securities Consumer staples- 6.40% Kimberly-Clark Corp. Kraft Foods Inc., Class A PepsiCo, Inc. Other securities Health care- 8.77% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly and Co. Merck & Co., Inc. Pfizer Inc Other securities Financials- 3.37% Bank of New York Mellon Corp. JPMorgan Chase & Co. Other securities Information technology- 14.21% Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Linear Technology Corp. Microsoft Corp. Oracle Corp. Other securities Telecommunication services- 5.75% AT&T Inc. CenturyTel, Inc. Other securities Utilities- 7.24% Dominion Resources, Inc. Exelon Corp. Questar Corp. Other securities Miscellaneous-3.83% Other common stocks in initial period of acquisition Total common stocks (cost: $12,278,273,000) Percent Value of net Preferred stocks- 2.00% Shares ) assets Financials- 2.00% JPMorgan Chase & Co., Series I, 7.90% (1) Wachovia Capital Trust III 5.80% (1) Wells Fargo & Co., Series K, 7.98%(1) Other securities Total preferred stocks (cost: $285,735,000) Percent Value of net Convertible securities- 0.27% Shares ) assets Other - 0.27% Other securities Total convertible securities (cost: $29,090,000) Principal Percent amount Value of net Bonds & notes- 5.21% ) assets Energy- 0.12% Shell International Finance BV 4.00% 2014 $ Other securities Industrials- 0.23% Union Pacific Corp. 5.125% 2014 Other securities Consumer discretionary- 1.19% Staples, Inc.: 9.75% 2014 7.75% 2011 Other securities Consumer staples- 0.27% Kraft Foods Inc. 2.625% 2013 Other securities Health care- 0.10% Pfizer Inc. 4.45% 2012 Other securities Financials- 1.31% JPMorgan Chase & Co. 4.75% 2013 Other securities Telecommunication services- 0.21% AT&T Inc. 4.85% 2014 Other securities Mortgage-backed obligations(2) - 0.93% Fannie Mae 4.00%-5.00% 2023-2039 Other securities Bonds & notes of U.S. government & government agencies- 0.59% Fannie Mae 2.50% 2014 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.625% 2012 Other securities Other - 0.26% Other securities Total bonds & notes (cost: $777,779,000) Principal Percent amount Value of net Short-term securities- 5.55% ) assets Abbott Laboratories 0.18% due 5/10/2010 (3) Fannie Mae 0.15%-0.25% due 5/10-9/20/2010 Federal Home Loan Bank 0.13%-0.19% due 5/3-7/28/2010 Freddie Mac 0.183%-0.33% due 5/4-9/15/2010 General Electric Capital Corp. 0.22%-0.25% due 6/16-7/1/2010 Hewlett-Packard Co. 0.20% due 5/10/2010 (3) JPMorgan Chase & Co. 0.21% due 5/13/2010 U.S. Treasury Bills 0.14%-0.338% due 5/6-8/26/2010 Other securities Total short-term securities (cost: 917,305,000) Total investment securities (cost: $14,288,182,000) Other assets less liabilities Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Coupon rate may change periodically. (2) Principal payments may be made periodically.Therefore, the effective maturity date may be earlier than the stated maturity date. (3) Purchased in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $225,205,000, which represented 1.36% of the net assets of the fund. Key to abbreviation ADR American Depositary Receipts See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at April 30, 2010 (dollars in thousands) Assets: Investment securities, at value (cost: $14,288,182) $ Cash Receivables for: Sales of investments $ Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by affiliates Directors' deferred compensation Other 44 Net assets at April 30, 2010 $ Net assets consist of: Capital paid in on shares of capital stock $ Distributions in excess of net investment income ) Accumulated net realized loss ) Net unrealized appreciation Net assets at April 30, 2010 $ (dollars and shares in thousands, except per-share amounts) Total authorized capital stock - 1,000,000 shares, $.001 par value (683,377 total shares outstanding) Net assets Shares outstanding Net asset value per share* Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 *Maximum offering price and redemption price per share were equal to the net asset value per share for all share classes, except for Classes A and 529-A, for which the maximum offering prices per share were $25.69 and $25.64, respectively. See Notes to Financial Statements Statement of operations unaudited for the six months ended April 30, 2010 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $1,416) $ Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Directors' compensation Auditing and legal 52 Custodian 52 State and local taxes Other Net investment income Net realized gain and unrealized appreciation on investments and currency: Net realized gain on: Investments Currency transactions 47 Net unrealized appreciation on investments Net realized gain and unrealized appreciation on investments and currency Net increase in net assets resulting from operations $ *Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months ended April 30, 2010* Year ended October 31, 2009 Operations: Net investment income $ $ Net realized gain (loss) on investments and currency transactions ) Net unrealized appreciation on investments Net increase in net assets resulting from operations Dividends and distributions paid to shareholders: Dividends from net investment income ) ) Distributions from net realized gain on investments - ) Total dividends and distributions paid to shareholders ) ) Net capital share transactions ) Total increase in net assets Net assets: Beginning of period End of period (including distributions in excess of and undistributed net investment income: $(13,929) and $26,823, respectively) $ $ *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization American Mutual Fund, Inc. (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund strives for the balanced accomplishment of three objectives – current income, growth of capital and conservation of principal – through investments in companies that participate in the growth of the American economy. On November 24, 2009, shareholders approved a proposal to reorganize the fund from a Maryland corporationto a Delaware statutory trust. The reorganization may be completed in 2010 or early 2011; however, the fund reserves the right to delay the implementation. Shareholders also approved amendments to the fund’s Investment Advisory and Service Agreement and amendments to and elimination of certain fundamental investment policies of the fund. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are notavailable for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policiesdescribed below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of directors. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of April 30, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Energy $ $
